UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-25958 CAPITAL FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) North Dakota 45-0404061 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Main Street North Minot, North Dakota 58703 (Address of principal executive offices) (Zip code) (701) 837-9600 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of June 30, 2013, there were 14,455,943 common shares of the issuer outstanding. On July 15, 2013 the Company filed Articles of Amendment with the North Dakota Secretary of State effecting a 10,000 to 1 reverse stock split. As a result of that filing and after that date the Company had approximately 1,445 shares of common stock outstanding pending FINRA approval. FORM 10-Q CAPITAL FINANCIAL HOLDINGS, INC. INDEX PART I FINANCIAL INFORMATION Page # Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets - June 30, 2013 and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2013 and 2012 5 Unaudited Condensed Consolidated Statements of Operations - 6 Six Months Ended June 30, 2013 and 2012 Unaudited Condensed Consolidated Statements of Cash Flows - 7 Six Months Ended June 30, 2013 and 2012 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Removed and Reserved 16 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) June 30, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable (net of an allowance of $24,000 for 2013 and 2012) Deferred tax asset – current Prepaids Total current assets $ $ PROPERTY AND EQUIPMENT Property and equipment $ $ Less accumulated depreciation ) ) Net property and equipment $ $ OTHER ASSETS Goodwill $ $ Severance escrow Deferred tax asset – non-current Other assets (net of accumulated amortization of $214,444 for 2013 and 2012) Total other assets $ $ TOTAL ASSETS $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) June 30, December 31, CURRENT LIABILITIES Accounts payable $ $ Commissions payable Other current liabilities Current portion of long-term liabilities - Total current liabilities $ $ LONG-TERM LIABILITIES Promissory note - Other long-term liabilities - Total long-term liabilities $ $ TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Series A preferred stock – 5,000,000 shares authorized, $.0001 par value; 3,050,000 and 3,050,000 shares issued and 0 outstanding, respectively $ $ Additional paid in capital – series A preferred stock Common stock – 1,000,000,000 shares authorized, $.0001 par value; 14,455,943 and 14,455,943 shares issued and outstanding, respectively Additional paid in capital – common stock Accumulated deficit ) ) Less Treasury stock, 3,050,000 preferred shares at $0.4262 ) ) TOTAL STOCKHOLDERS’ EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, OPERATING REVENUES Fee income $ Commissions Interest and other income Total revenue $ OPERATING EXPENSES Compensation and benefits $ Commission expense General and administrative expenses Depreciation and amortization Total operating expenses $ OPERATING INCOME (LOSS) $ OTHER INCOME (EXPENSES) Interest expense $ - ) INCOME (LOSS) OF CONTINUING OPERATIONS BEFORE INCOME TAX EXPENSE INCOME TAX BENEFIT (EXPENSE) $ ) ) NET INCOME (LOSS) $ NET INCOME PER COMMON SHARE: Basic $ Diluted $ SHARES USED IN COMPUTING NET PER COMMON SHARE: Basic Diluted SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended June 30, OPERATING REVENUES Fee income $ Commissions Interest and other income Total revenue $ OPERATING EXPENSES Compensation and benefits $ Commission expense General and administrative expenses Depreciation and amortization Goodwill impairment - Total operating expenses $ OPERATING INCOME (LOSS) $ ) OTHER INCOME (EXPENSES) Interest expense $ ) ) INCOME (LOSS) OF CONTINUING OPERATIONS BEFORE INCOME TAX EXPENSE ) INCOME TAX BENEFIT (EXPENSE) $ ) NET INCOME (LOSS) $ ) NET INCOME PER COMMON SHARE: Basic $ ) Diluted $ ) SHARES USED IN COMPUTING NET PER COMMON SHARE: Basic Diluted 6 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Goodwill impairment - Loss on disposal of assets - Provision for income taxes ) (Increase) decrease in: Accounts receivable ) Prepaids & other Severance escrow ) ) Accounts payable Commissions payable Other liabilities Net cash provided by operating activities $ CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment $ ) ) Proceeds from sale of building - Net cash (used in) provided by investing activities $ ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of long-term liability ) Increase in Settlements payable Repayment of promissory note ) ) Net cash used in financing activities $ ) ) NET INCREASEIN CASH AND CASH EQUIVALENTS $ CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR $ CASH AND CASH EQUIVALENTS AT END OF PERIOD $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2013 and 2012 NOTE 1 - BASIS OF PRESENTATION The accompanying condensed consolidated financial statements of Capital Financial Holdings, Inc., a North Dakota corporation, and its subsidiary (collectively, the "Company"), included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the footnotes thereto contained in the Annual Report on Form 10-K for the year ended December 31, 2012, of Capital Financial Holdings, Inc., as filed with the SEC.The condensed consolidated balance sheet at December 31, 2012, contained herein, was derived from audited financial statements, but does not include all disclosures included in the Form 10-K and applicable under accounting principles generally accepted in the United States of America.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America, but not required for interim reporting purposes, have been condensed or omitted. In the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments (which are of a normal, recurring nature) necessary for a fair presentation of the financial statements.The results of operations for the three months ended June 30, 2013, are not necessarily indicative of operating results for the entire year. NOTE 2 – RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS A summary of our significant accounting policies is included in Note 1 on pages 10 and 11 of our 2012 Form 10-K. The Company adopted ASC 820-10, Fair Value Measurements and Disclosures, for nonfinancial assets and liabilities that are not recognized or disclosed at fair value in the financial statements on a recurring basis.The adoption of ASC 820-10 did not have a material impact on the Company’s condensed consolidated financial statements. The Company adopted ASU 2012-02, Intangibles-Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment. ASU 2012-02 simplifies how an entity tests indefinite-lived intangibles assets other than goodwill for impairment. Another objective of ASU 2012-02 is to improve the consistency of impairment testing guidance among long-term asset categories. The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The adoption of ASU 2012-02 did not have a material impact on the Company’s condensed consolidated financial statements. The Company adopted ASU 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.Topic 740, Income Taxes, does not include explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. There is diversity in practice in the presentation of unrecognized tax benefits in those instances. The objective of the amendments in this Update is to eliminate that diversity in practice. The amendments are effective for entities that determine liquidation is imminent during annual reporting periods beginning after December 15, 2013. The adoption of ASU 2013-11 did not have a material impact on the Company’s condensed consolidated financial statements. The Company adopted ASU 2013-07, Presentation of Financial Statements (Topic 205): Liquidation Basis of Accounting. The amendments are effective for entities that determine liquidation is imminent during annual reporting periods beginning after December 15, 2013. The adoption of ASU 2013-07 did not have a material impact on the Company’s condensed consolidated financial statements. NOTE 3 - RECLASSIFICATION Certain amounts in the 2012 condensed consolidated financial statements have been reclassified to conform to the 2013 presentation.These reclassifications had no effect on the Company’s net income (loss). 8 NOTE 4 - BUSINESS ACQUISITIONS On March 7, 2007, the Company acquired certain assets of United Heritage Financial Services, Inc. (UHFS), a wholly owned subsidiary of United Heritage Financial Group, Inc., of Meridian, Idaho. UHFS had approximately 120 independent registered representatives who became part of Capital Financial Services, Inc. (CFS), the retail brokerage division of the Company. Pursuant to the agreement, in exchange for receipt of the assets of UHFS set forth above, the Company agreed to issue 500,000 restricted CFH shares and pay a deferred cash earn out payment totaling a maximum of $900,000, to be paid in 21 quarterly installments. As of June 30, 2013 the Company had made twenty-one quarterly installment payments. There is no longer a liability relating to this acquisition as of June 30, 2013. Due to the goodwill impairment charge that was recorded on December 31, 2010 and March 31, 2012(See Note 5-Goodwill), as of June 30, 2013 the total goodwill recorded relating to this acquisition was $456,410. NOTE 5 - GOODWILL The changes in the carrying amount of goodwill for the six months ended June 30, 2013, are as follows: Balance as of January 1, 2013 $ Impairment loss on goodwill - Goodwill acquisition price adjustment during the period (See Note 4) - Balance as of June 30, 2013 $ The Company’s goodwill represents the excess of purchase prices over the fair value of the identifiable net assets of previously acquired broker/dealer businesses.The goodwill is not amortized; instead it is tested for impairment annually or more frequently if the fair value of a reporting unit is below its carrying value. Absent any impairment indicators, the Company performs its annual goodwill impairment testing as of June 30 of each year. The Company’s policy is to test goodwill for impairment using a fair value approach at the reporting unit level.The Company performs its goodwill impairment test in two steps.Step one compares the fair value of the reporting unit to its carrying value, including goodwill.If the fair value of the unit determined in step one is lower than its carrying value, the Company proceeds to step two, which then compares the carrying value of goodwill to its implied fair value.Any excess of carrying value of goodwill over its implied fair value at a reporting unit is recorded as impairment. The valuation methodology the Company utilizes in testing the Company’s goodwill for impairment is based on the income approach.The income approach is based on a discounted cash flow methodology in which expected future net cash flows are discounted to present value, using a discounted rate that compensates for the risk in attaining the projected cash flows.This approach is dependent upon a number of significant management estimates about future performance including but not limited to, market performance, income taxes, capital spending and working capital changes. The Company tests goodwill for impairment annually during the second quarter of each fiscal year.If an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying value, goodwill will be evaluated for impairment between annual tests. There were no events that occurred nor a change in circumstances that would more likely than not reduce the fair value of a reporting unit below its carrying value during the second quarter in 2013. Therefore, the second step of testing for impairment was not required. NOTE 6 – PROMISSORY NOTE On October 21, 2011, the Company issued a promissory note to PawnMart, Inc. in exchange for the repurchase of the 3,050,000 shares of preferred stock.The note carries an interest rate of 7%, with quarterly payments of $66,801. On March 30, 2012 the Company revised the agreement with PawnMart, Inc. to release the building as security on the original note. The Company made a payment of $925,922. In April of 2012, the Company made a $100,000 payment. The Company was to make quarterly payments of $34,000 with the last payment being $34,965 until maturity April 1, 2014. On March 1, 2013, the Company made a payment of $118,000. On March 28, 2013 the Company paid the promissory note in full plus accrued interest for a total payment of $46,353. Interest expense on this note was $5,512 in 2013 and $31,826 in 2012. There is no longer a liability related to this note. 9 NOTE 7 - EARNINGS PER SHARE Basic earnings per share are computed by dividing earnings available to common shareholders by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflect per share amounts that would have resulted if dilutive potential common shares had been converted to common shares.The following reconciles amounts reported in the financial statements: Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Numerator Denominator Per Share Amount Numerator Denominator Per Share Amount Net (Loss) Income $ Less:Preferred Stock Dividends Income Available to Common Shareholders – Basic Earnings per Share $ $ Effect of Dilutive Securities: Preferred Stock Dividends Stock Options and Warrants Income Available to Common Shareholders – Diluted Earnings per Share $ $ Six Months Ended June 30, 2013 Six Months Ended June 30, 2012 Numerator Denominator Per Share Amount Numerator Denominator Per Share Amount Net (Loss) Income $ ) Less:Preferred Stock Dividends Income Available to Common Shareholders – Basic Earnings per Share $ ) $ ) Effect of Dilutive Securities: Preferred Stock Dividends Stock Options and Warrants Income Available to Common Shareholders – Diluted Earnings per Share $ ) $ ) Options and warrants to purchase 7,486,113 common shares at exercise prices between $0.35 and $1.43 were outstanding at March 31, 2013, but were not included in the computation of diluted earnings per share for the quarter ending June 30, 2013, because their effect was anti-dilutive. NOTE 8 – FAIR VALUE DISCLOSURES The Company has adopted a framework for measuring fair value, and establishes a fair value hierarchy which prioritizes the inputs to valuation techniques.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market.Valuation techniques that are consistent with the market, income or cost approach are used to measure fair value. 10 The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value in three broad levels: ● Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities the Company has the ability to access. ● Level 2 inputs are inputs (other than quoted prices included within level 1) that are observable for the asset or liability, either directly or indirectly. ● Level 3 are unobservable inputs for the asset or liability and rely on management’s own assumptions about the assumptions that market participants would use in pricing the asset or liability.(The unobservable inputs should be developed based on the best information available in the circumstances and may include the Company’s own data.) The application of valuation techniques applied to similar assets and liabilities has been consistently applied.The following is a description of the valuation methodologies used for instruments measured at fair value: On February 12, 2009, CFS entered into a settlement agreement with a client, which resulted in CFS purchasing the client’s investment in the Omega 2007 Drilling Program 1, LP.This limited partnership carries a “presentment” feature which allows CFS to sell the investment to the General Managing Partner of the limited partnership; and this feature has become available. CFS had determined, based off of information provided by the Limited Partnership that the fair market value of the $76,876 investment was estimated at $45,000 based on discounted cash flows at the time of purchase by CFS. Since then, CFS has determined, based off of information provided by the Limited Partnership that, as of March 19, 2013, the fair market value of this $76,876 investment is estimated to be $12,214 based on discounted cash flows; however this amount could fluctuate with the prices of oil and natural gas. This investment is included in other assets on the balance sheet. In May of 2013, CFS opted to exercise the “presentment”feature and was paid the current value of the investment in the amount of $11,922,98. As of June 17, 2013, this investment is no longer an asset of CFS. The Company has accumulated cash for the possible future payments of severance and benefits for senior management, should they leave. This is an accrual the company has elected to set aside for possible future obligations. These funds are reflected as Severance Escrow on the balance sheet, and consist of cash accounts. Carrying Value at June 30, 2013 Quarter ended June 30, 2013 Total Level 1 Level 2 Level 3 Total Losses Other Investment $
